Taxpayer appeals from the determination of a deficiency of $2,924.64 income tax for 1921 and assigns as error the refusal of the Commissioner to compute profit on the sale of certain real estate on the March 1, 1913, value thereof.
FINDINGS OF FACT.
During 1921 taxpayer sold property near Los Angeles, known as lots 4 and 6, block 3, Boulevard Tract, for $2,000. Such lots cost the taxpayer $1,000. No evidence of the March 1, 1913, value was introduced.
During 1921 taxpayer also sold other property near Los Angeles, known as lots 4, 34, 66, 67, and 68, of the Charles Mann Melrose Avenue Tract No. 7, for $17,750. Such lots were acquired by taxpayer in 1908. On March 1, 1913, these lots had a fair market value of $11,500, which was in excess of the cost.
DECISION.
The deficiency determined by the Commissioner is allowed in the amount of $740.64 and disallowed in the amount of $2,184.
ARTjndell not participating.